DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/26/2021 has been entered and considered. Upon entering claims 1-6 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. Applicant argues that Haugland does not disclose or suggest one or more controllable direct voltage converters to convert one or more direct voltages [from a shore-side electric power system] into one or more direct voltage suitable for the vessel. The charge control unit of Haugland is not configured to adjust a DC voltage received from a shore-side electric power system. 
Thus, neither Maekinen nor Haugland discloses a controllable direct voltage converter that is controlled to convert direct voltage received at electric connectors of a ship/vessel from a shore-side electric power system into direct voltage suitable for the ship/vessel. 
Therefore, the combination of the teachings of Maekinen and Haugland does not disclose or suggest all the features of independent claim 7,

 First, the limitation “one more controllable direct voltage converters to convert one or more direct voltages from a shore-side electric power system into one or more direct voltage suitable for the vessel. The charge control unit of Haugland is not configured to adjust a DC voltage received from a shore-side electric power system ….” does not include in the claim. 
Second, Maekinen clearly discloses a vessel [Fig. 4] comprising: electric
connectors [4B] for receiving one or more direct voltages from a shore-side electric
power system [cable 4D coupled between a DC power grid 7 of a ship and a DC
distribution network 4A of a shore].
Maekinen fails to teach one or more controllable direct voltage converters; and a control system for controlling the one or more controllable direct voltage converters to convert the one or more direct voltages into one or more direct voltages suitable for the vessel.
Haugland teaches a vessel [fig. 3] includes a controllable direct voltage converter
63; and a control system 22 for controlling the controllable direct voltage converter to convert the direct voltages from DC intermediate circuit 31 into a direct voltage suitable for charging a battery 60 in the vessel [see Fig. 3, par 0108, 0110].
It would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to incorporate the teaching of
Haugland into the DC power grid on board of Maekinen in order to charge battery when vessel connected to on shore power.

Thus, the rejection is maintained.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekinen. (WO 2013/175061, IDS), in view of Haugland (US 2012/0309242, IDS).
Regarding claim 7, Maekinen discloses a vessel [Fig. 4] comprising: electric connectors [4B] for receiving one or more direct voltages from a shore-side electric power system [DC power grid 7 of a ship coupled to a DC distribution network 4A of a shore via a cable 4D], but Maekinen fails to teach one or more controllable direct voltage converters; and a control system for controlling the one or more controllable 
Haugland teaches a vessel [fig. 3] includes a controllable direct voltage converter 63; and a control system 22 for controlling the controllable direct voltage converter to convert the direct voltages from DC intermediate circuit 31 into a direct voltage suitable for charging a battery 60 in the vessel, the DC intermediate circuit 31 coupled to rectifying shore power device 62 [see Fig. 3, par 0108, 0110]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haugland into that of Maekinen in order to charge or discharge when connect the vessel into the shore power based on the vessel’s generators are running or stop running.
Regarding claim 8, the combination including Haugland further discloses a chargeable battery system [60] for configured to receive charging energy from the electric connectors [61] of the vessel and configured to supply electric power to a propulsion system of the vessel [see Fig. 3, par 0103-0105, 0108].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836